DETAILED ACTION

The amendment filed on 07/21/2022 has been entered. 

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1 ,line 9, the applicant recites “hangar”. This appears to be a typo. The Examiner will assume that the applicant means “hanger”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 9, 12-14, 17-18, 20, 23-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 20040244994) and Fripp et al. (WO 2019147285)

Regarding claims 1-3,  12-14, 17,  20 and 23, Jackson discloses as system comprising a conduit (100) for a wellbore (65) (fig 1), wherein the conduit is a liner hanger (100) (fig 1, [0048]) comprising: a conduit body (110) (fig 1, [0048]); and a sealing element (135) disposed on the conduit body (fig 9, [0060]); and at least one end ring (155, 160, 245) disposed adjacent to the sealing element (fig 9); and a liner (165) (fig 1). 
Jackson is silent regarding the fact that the sealing element consists of a reactive metal, reactive metal alloy, or a combination thereof; wherein the reactive meal sealing element is configured to irreversibly react with a reaction-inducing fluid to form a metal hydroxide reaction product having a second volume larger than the first volume; wherein the metal hydroxide reaction product forms a permanent seal and anchors the expandable liner hanger to an adjacent surface.
Jackson and Fripp disclose similar sealing element used around downhole conduit. 
Fripp teaches that the sealing element (110) comprises a reactive metal (110) having a first volume ([0017], fig 1); wherein the reactive metal sealing element consists of metal, metal alloy, or a combination thereof ([0017]), wherein the reactive metal sealing element is configured to irreversibly reacts with the reactive metal to produce a metal hydroxide reaction product having a second volume greater than the first volume larger than the first volume ((001 7], [0043], figs 1-2); wherein the metal hydroxide reaction product forms a permanent seal and anchors the conduit (figs 1-2, [0017], [0043)).
(Claims 2,  13 and 20) Fripp further teaches that the reactive metal comprises a metal selected from the group consisting of magnesium, calcium, aluminum, tin, zinc, beryllium, barium, manganese, and any combination thereof ([0018]). 
(Claims 3,  14 and 23) Fripp further teaches that the reactive metal comprises a metal alloy selected from the group consisting of magnesium-zinc, magnesium-aluminum, calcium- magnesium, aluminum-copper, and any combination thereof ([0018]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Jackson and Fripp before him or her, to substitute the sealing element disclosed by Jackson with the one taught by Fripp in order to enhance the sealing of the sealing apparatus against the surfaces of the fluid channel. ([0013])

Regarding claims 6 and 18, Jackson further discloses that the adjacent surface is a casing (60) (fig 1); wherein the system further comprises the casing (fig 1); wherein the expandable liner hanger is sealed to the casing with the reactive metal sealing element (abstract, fig 9); wherein the liner is suspended from the expandable liner hanger (abstract).

Regarding claims 9,  24 and 26, Jackson further discloses that the conduit body comprises a recess (140) (fig 9); wherein the sealing element is disposed in the recess (fig 9).

Regarding claims 27-29, Jackson further discloses that the conduit comprises two end rings (155, 160) disposed on opposing sides of the reactive metal sealing element (fig 9).

Regarding claim 30, Jackson further discloses the expandable liner hangar is mechanically expanded with an expansion cone (175) ([0052]).

Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 20040244994) and Fripp et al. (WO 2019147285) as applied to claims 1 and 17 above, and further in view of Marya et al. (US 20080149351).

Regarding claims 8 and  25, the combination of Jackson and Fripp is silent regarding the fact the reactive metal sealing element further comprises a removable barrier coating. Jackson and Marya disclose similar sealing element used in a downhole environment.
Marya teaches that the reactive metal sealing element further comprises a removable barrier coating (15) (claim 7, [0036], fig 1).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Jackson,  Fripp, and Marya before him or her, to modify the method and apparatus disclosed by the combination of Jackson and Fripp to include the removable barrier coating as taught by Marya in order to prevent premature and undesirable swelling ([0015)).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672            

09/2/2022